Citation Nr: 1101014	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-37 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a bilateral eye disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for coronary disease with 
dilated cardiomyopathy.

4.  Entitlement to service connection for residuals of frostbite.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for a shoulder disability.

7.  Entitlement to service connection for residuals of asbestos 
exposure.

8.  Entitlement to service connection for depression/anxiety.

9.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

10.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to February 1947.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2009 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2009, a statement of the case 
was issued in September 2009, and a substantive appeal was 
received in September 2009.   

The Veteran's May 2009 notice of disagreement also included the 
issue of entitlement to service connection for tinnitus.  The RO 
issued a September 2009 rating decision in which it granted the 
claim.  The granting of service connection for tinnitus 
constitutes a complete grant of the claim.  Consequently, the 
issue is not before the Board.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of a May 2006 rating decision, the RO denied the 
Veteran's application to reopen a claim for service connection 
for an eye disability; the Veteran did not file a substantive 
appeal.  

2.  Certain evidence received since the May 2006 decision is new; 
but does not raise a reasonable possibility of substantiating the 
claim.	

3.  Hypertension was not manifested during the Veteran's active 
duty service or for many years after service, nor is it otherwise 
related to service.  

4.  Coronary disease with dilated cardiomyopathy was not 
manifested during the Veteran's active duty service or for many 
years after service, nor is it otherwise related to service.  

5.  Residuals of frostbite were not manifested during the 
Veteran's active duty service or for many years after service, 
nor are they otherwise related to service.  

6.  Headaches were not manifested during the Veteran's active 
duty service or for many years after service, nor are they it 
otherwise related to service.  

7.  A shoulder disability was not manifested during the Veteran's 
active duty service or for many years after service, nor is it 
otherwise related to service.  

8.  The Veteran does not have a current disability causally 
related to asbestos exposure.

9.  A psychiatric disability, to include depression and anxiety, 
was not manifested during the Veteran's active duty service or 
for many years after service, nor is it otherwise related to 
service.  

10.  The Veteran has not been diagnosed with PTSD attributed to 
any verified in-service stressor.


CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision which denied the Veteran's 
application to reopen a claim for service connection for an eye 
disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the May 2006 decision is not new and 
material; accordingly, the claim for service connection for an 
eye disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2010).

3.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

4.  Coronary disease with dilated cardiomyopathy was not incurred 
in or aggravated by the Veteran's active duty service, nor may it 
be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  Residuals of frostbite were not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2010).

6.  Headaches were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2010).

7.  A shoulder disability was not incurred in or aggravated by 
the Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2010).

8.  Residuals of asbestos exposure were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

9.  A psychiatric disability, to include depression and anxiety, 
was not incurred in or aggravated by the Veteran's active duty 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

10.  PTSD was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303. 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters 
dated April 2008 and September 2008. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed 
directives consistent with VCAA with regard to new and material 
evidence.  The Court stated that in order to successfully reopen 
a previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is both 
new and material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants. 
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation does 
not modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a service-
connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying claim 
for the benefit sought by the claimant.  In addition, VA's 
obligation to provide a claimant with notice of what constitutes 
new and material evidence to reopen a service connection claim 
may be affected by the evidence that was of record at the time 
that the prior claim was finally denied.  In order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to participate in 
the adjudication of their claims, the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on the 
basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished the 
appellant with an adequate notice letter in September 2008.  It 
set forth the criteria for entitlement to the benefit sought by 
the appellant, and included discussion of new and material 
evidence so as to comply with the Kent requirements.  The Board 
believes that the September 2008 notice constituted adequate 
notice to the appellant.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the appellant has 
not contended otherwise.  

The Board first notes that VA has not afforded the Veteran an eye 
examination in connection with his current claim.  However, such 
examination is not required since the claim is not being reopened 
for reasons set forth later in this decision.

VA also has not provided the Veteran with VA examinations for the 
purpose of determining the etiology of his hypertension, coronary 
disease with dilated cardiomyopathy, residuals of frostbite, 
headaches, shoulder disability, and depression/anxiety.  However, 
in light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), the Board feels that an examination is not required.  
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  The standards of McLendon 
are not met in this case as the evidence of records fails to 
suggest that hypertension, coronary disease with dilated 
cardiomyopathy, residuals of frostbite, headaches, a shoulder 
disability, and depression/anxiety first reported many years post 
service, had their onset in service or are otherwise related 
thereto.  As discussed later in this decision, the Veteran does 
not appear to have set forth any actual contentions regarding 
onset of the disorders during service and a continuity of 
symptoms thereafter.  To the extent that such assertions may be 
viewed as implicit in his claims, the Board does not find any 
such assertions to be credible.  This is not a case where there 
is merely a lack of medical evidence regarding the disorders 
during service.  Rather, there are service medical records which 
clearly show that the body systems involved were found by medical 
personnel to be normal during service.  Further, any implied 
assertions regarding a continuity of symptoms after service are 
inconsistent with the Veteran's own actions in failing to list 
these disorders when he filed for other VA benefits over the 
years.  With regard to the PTSD claim, an examination is not 
necessary since it is not shown that the Veteran engaged in 
combat and he has failed to otherwise report any claimed 
stressors capable of corroboration.  The Board finds that VA 
examinations are not required as to these claimed disabilities. 

The record does show that the Veteran underwent testing, 
including a CT scan, for evidence of asbestos related disability 
in April 2008.  The associated reports show that no evidence of 
asbestosis was found.  

The matter of VA examination in connection with the TDIU claim is 
addressed in the remand section of this decision.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the RO is 
to issue a statement of the case.  38 C.F.R. § 19.26.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement of 
the case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  38 
C.F.R. § 20.302(b).  Otherwise, the determination becomes final 
and is not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  

The provisions of 38 C.F.R. § 3.156, which defines "new and 
material evidence" provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.	

Second, if VA determines that the evidence is new and material, 
the VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 12 
Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set 
forth in Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The 
second step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 
(1999).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and material.  
If the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to 
reopen a previously and finally disallowed claim, there must be 
new and material evidence presented or secured since the time 
that the claim was finally denied on any basis. Additionally, 
evidence considered to be new and material sufficient to reopen a 
claim should be evidence that tends to prove the merits of the 
claim that was the specified basis for the last final 
disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a 
claim that has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

The Veteran's claim for service connection for an eye disability 
was originally denied in August 1955.  The Veteran failed to file 
a notice of disagreement; and the decision became final.  The 
basis for the denial was the fact that the service treatment 
records failed to reflect an eye injury, and the separation 
examination was normal.  The Veteran sought to reopen his claim 
in 1991; however, the RO issued a February 1991 rating decision 
in which it found that no new and material evidence had been 
received to reopen the claim.  The Veteran filed a February 1991 
notice of disagreement; but failed to file a substantive appeal.  
Consequently, this decision also became final.  The Veteran 
sought to reopen his claim again in March 2006.  The RO denied 
the claim by way of a May 2006 rating decision.  The Veteran 
filed a June 2006 notice of disagreement and the RO issued a 
November 2006 statement of the case.  The Veteran submitted a 
December 2006 correspondence in which he specifically stated that 
he did not want to pursue a formal appeal at this time.  In the 
absence of a formal appeal, the May 2006 rating decision also 
became final.  

The evidence on record at the time of the May 2006 rating 
decision included service treatment records that reflect that in 
March 1945, the Veteran sought treatment for pain and swelling on 
the lower right eyelid.  Inspection revealed a small granuloma of 
lower tarsus at inner canthus with periadenitis.  He was 
diagnosed with a large old chalazion which had previously 
discharged.  The evidence also included December 1946 and 
February 1947 separation examinations that yielded normal 
findings; and lay statements dated November 1990 and December 
1990 in which fellow soldiers recalled that the Veteran injured 
his eye in the spring of 1945 as a result of a malfunction of one 
of the 40 mm. weapons during gunnery practice.   

The basis for the May 2006 denial was the fact that the service 
treatment records reflected only an old chalazion which showed no 
residuals upon discharge from service.  Evidence submitted since 
the May 2006 rating decision consists of VA outpatient treatment 
records dated September 2007 to August 2009.  These records 
reflect diagnoses of pseudophakia, presbyopia, and a history of 
blepharitis.  There is no indication that this treatment is in 
any way related to the Veteran's in-service chalazion.  This 
newly submitted evidence is new in that it is not duplicative.  
However, the new evidence is not material in that it fails to 
show that the Veteran has a current eye disability related to any 
in-service injury.  The new evidence does not attribute a current 
eye disability to any incident of service.  Such evidence is not 
material when considered in light of the prior final decisions.  
Accordingly, the claim is not reopened.  

Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as hypertension, arthritis, and psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Hypertension/coronary disease
The Veteran's service treatment records fail to reflect any 
symptoms attributed to either hypertension or a coronary disease.  
Separation examinations dated December 1946 and February 1947 
show blood pressure readings of 100/54 and 118/88 respectively.  
Both are within normal limits.  Examinations of the heart and 
cardiovascular systems yielded normal findings.  

The post service treatment records fail to reflect hypertension 
or coronary disease within one year of service.  To the contrary, 
there are no post service records of any treatment for many years 
after service.  A February 2008 outpatient treatment report lists 
the Veteran's active problems.  It included coronary artery 
disease, valvular heart disease, and cardiomyopathy.  There is no 
indication that the disabilities are related to service.  The 
same February 2008 treatment report includes a diagnosis of 
hypertension.  Once again, there is no indication that the 
hypertension is due to service.  In February 2009, the Veteran 
was assessed with non-ischemic cardiomyopathy.  

The lack of any post-service treatment records for decades after 
service is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service and 
post-service medical treatment may be considered as part of the 
analysis of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

Regarding the Veteran's credibility, the Board notes that the 
Veteran has not made any statements regarding his hypertension or 
coronary disease.  His claim, notice of disagreement, and 
substantive appeal consist solely of a list of disabilities for 
which he wants to be service connected.  To the extent that the 
claim itself implies a contention that these disabilities began 
in service and/or have had a continuity of symptomatology after 
service, the Board finds that the Veteran's contentions lack 
credibility.  The lack of service treatment records and post 
service treatment records for decades after service indicate that 
the Veteran did not suffer from these disabilities in service or 
shortly thereafter.  Likewise, the Board notes that the Veteran 
failed to mention these disabilities when he filed his June 1955, 
January 1991, and March 2006 claims for his eye disability.  This 
also strongly indicates that he did not suffer from these 
disabilities at those times.  

The Board finds that with no evidence of hypertension or coronary 
disease in service or for decades after service, the 
preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claims for 
service connection for hypertension and coronary disease with 
dilated cardiomyopathy must be denied.  See Gilbert v. Derwinski, 
1 Vet. App 49 (1990).

Residuals of frostbite
The Veteran's service treatment records fail to show that the 
Veteran incurred frostbite while he was in service.  Likewise, 
the service treatment records fail to show any symptoms 
attributed to frostbite, or characterized as residuals of 
frostbite.  Separation examinations dated December 1946 and 
February 1947 yield normal findings.  

The post service treatment records fail to show any symptoms 
attributed to frostbite, or characterized as residuals of 
frostbite.  

Regarding the Veteran's credibility, the Board notes that the 
Veteran has not made any statements regarding his residuals of 
frostbite.  To the extent that the claim itself implies a 
contention that he incurred frostbite in service and continues to 
suffer from residuals, the Board finds that the Veteran's 
contention lacks credibility.  The lack of service treatment 
records and post service treatment records indicate that the 
Veteran did not incur frostbite in service or that he suffers 
from residuals of frostbite at this time.  Likewise, the Board 
notes that the Veteran failed to mention any frostbite residuals 
when he filed his June 1955, January 1991, and March 2006 claims 
for his eye disability.  This also strongly indicates that he did 
not suffer from and said residuals at those times.  

The Board finds that with no evidence of frostbite or ensuing 
residuals in service or post service, the preponderance of the 
evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for residuals of frostbite must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Headaches
The Veteran's service treatment records fail to reflect any 
complaints of headaches.  Separation examinations dated December 
1946 and February 1947 yielded normal findings.  

The post service treatment records fail to reflect any complaints 
of headaches for many years after service.  In fact, there are no 
post service records of treatment of any kind for many years 
after service.  When the Veteran filed his original June 1955 
claim for an eye disability, he stated that the eye disability 
causes severe headaches.  The Board notes that service connection 
for headaches as secondary to an eye disability is not possible 
insofar as the Veteran has not been service connected for an eye 
disability. 

The post service treatment records only reflect that the Veteran 
complained of a headache in June 2009.  It was associated with 
vomiting and feeling "shaky."  There was no diagnosis given; 
and neither the Veteran nor the examiner gave any indication that 
the headache was related to service.    

Regarding the Veteran's credibility, the Board notes that the 
Veteran has not made any statements regarding his headaches since 
he filed his claim in February 2008.  To the extent that the 
claim itself implies a contention that the disability began in 
service and/or has had a continuity of symptomatology after 
service, the Board finds that the Veteran's contentions lack 
credibility.  The lack of service treatment records and post 
service treatment records for decades after service indicate that 
the Veteran did not suffer from headaches in service or shortly 
thereafter.  Likewise, the Board notes that the Veteran failed to 
mention these headaches when he filed his January 1991 and March 
2006 claims for his eye disability.  This also strongly indicates 
that he did not suffer from these disabilities at those times.  

The Board finds that with no evidence of headaches in service or 
for years after service, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for headaches must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Shoulder
The Veteran's service treatment records fail to show that the 
Veteran injured his shoulder during service.  Likewise, the 
service treatment records fail to show any symptoms attributed to 
an injured shoulder.  Separation examinations dated December 1946 
and February 1947 yield normal findings.  

The post service treatment records fail to show any symptoms 
attributed to a shoulder disability.  

Regarding the Veteran's credibility, the Board notes that the 
Veteran has not made any statements regarding his shoulder 
disability.  He has not even stated which shoulder was injured, 
or if the alleged disability affects both shoulders.  To the 
extent that the claim itself implies a contention that he 
incurred a shoulder injury in service and continues to suffer 
from residuals, the Board finds that the Veteran's contention 
lacks credibility.  The lack of service treatment records and 
post service treatment records indicate that the Veteran did not 
suffer from a shoulder disability in service or that he suffers 
from a shoulder disability at this time.  Likewise, the Board 
notes that the Veteran failed to mention any shoulder disability 
when he filed his June 1955, January 1991, and March 2006 claims 
for his eye disability.  This also strongly indicates that he did 
not suffer from a shoulder disability at those times.  

The Board finds that with no evidence of a shoulder disability in 
service or post service, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for a shoulder disability must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Residuals of Asbestos Exposure

The Veteran claims that he was exposed to asbestos during his 
Navy service and that he had current disability as residual of 
such exposure.  The Board acknowledges that the Veteran served in 
the Navy and the Board acknowledges that certain types of Navy 
service may have resulted in asbestos exposure.  However, VA 
medical records show that tests were conducted in April 2008 in 
response to the Veteran's statements to VA medical personnel that 
he believed he was exposed to asbestos during service and that he 
wanted to know whether he had any disability related to such 
exposure.  It appears that a CT scan was conducted and the 
results were documented as showing no evidence of asbestosis.  

Assuming for the sake of argument that the Veteran was exposed to 
asbestos during service, the medical evidence shows that there is 
no current disability related to any such exposure.  Whether a 
disability is present or not is clearly a medical question.  The 
preponderance of the competent evidence is against a finding that 
the Veteran has current disability related to any asbestos 
exposure during service. 

Depression/anxiety
The Veteran's service treatment records fail to reflect any 
symptoms attributed to a psychiatric disability, to include 
depression or anxiety.  Separation examinations dated December 
1946 and February 1947 yielded normal findings.  

The post service treatment records fail to reflect a psychiatric 
disability within one year of service.  To the contrary, there 
are no post service records of any treatment for many years after 
service.  In April 2008, the Veteran underwent a PTSD screening 
which was negative.  A December 2008 treatment report mentions a 
history of depression.  The Veteran was diagnosed with depression 
in May 2009.  The treatment reports indicate that the depression 
started when the Veteran's spouse was admitted to the hospital.  

Regarding the Veteran's credibility, the Board notes that the 
Veteran has not made any statements regarding his depression or 
anxiety.  To the extent that the claim itself implies a 
contention that these disabilities began in service and/or have 
had a continuity of symptomatology after service, the Board finds 
that the Veteran's contentions lack credibility.  The lack of 
service treatment records and post service treatment records for 
decades after service indicate that the Veteran did not suffer 
from these disabilities in service or shortly thereafter.  
Likewise, the Board notes that the Veteran failed to mention any 
psychiatric disability when he filed his June 1955, January 1991, 
and March 2006 claims for his eye disability.  This also strongly 
indicates that he did not suffer from a psychiatric disability at 
those times.  

The Board finds that with no evidence of a psychiatric 
disability, to include depression or anxiety, in service or for 
decades after service, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim for 
service connection for depression/anxiety must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

PTSD
Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a 
mental disorder conform to the Diagnostic and Statistical Manual, 
Fourth Edition (DSM-IV).  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is consistent with the circumstances, conditions, and hardships 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f).

The Board notes that there is no evidence in the record that the 
Veteran served in combat.  As it is not shown that the Veteran 
engaged in combat, his unsupported assertions of a service 
stressor are not sufficient to establish the occurrence of such 
events.  Rather, his alleged service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997);  Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory 
requirement for "credible supporting evidence" means that "the 
Veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet.App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994); see also Suozzi v. Brown, 10. Vet. App. 307, 
310-311 (1997) (corroboration of every detail of a claimed 
stressor, including personal participation, is not required; 
independent evidence that the incident occurred is sufficient); 
Pentecost v. Principi, 16 Vet. App. 124 (2002).  In Zarycki v. 
Brown, 6 Vet. App. 91 (1993), the Court held that the presence of 
a recognizable stressor is the essential prerequisite to support 
the diagnosis of PTSD.

In this case, the Veteran has not even identified the stressor(s) 
upon which his alleged PTSD is based.  In September 2008, the RO 
sent the Veteran a PTSD questionnaire in which it requested 
information about the Veteran's alleged stressor(s).  The Veteran 
never completed it.  

Inasmuch as the Veteran never mentioned a stressor to which PTSD 
could be based, the Board is unable to find corroboration of any 
such stressor.  In the absence of a verified stressor, service 
connection for PTSD is not warranted.

The preponderance of the evidence is against this claim, and the 
benefit-of-the-doubt doctrine does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material has not been received to reopen the Veteran's 
claims of service connection for an eye disability.  Service 
connection is not warranted for 
hypertension, for coronary disease with dilated cardiomyopathy, 
for residuals of frostbite, for headaches, for shoulder 
disability, for residuals of asbestos exposure, for 
depression/anxiety, and PTSD.  To this extent, the appeal is 
denied. 


REMAND

In order to establish service connection for a total rating based 
upon individual unemployability due to service- connected 
disability, there must be an impairment so severe that it is 
impossible to follow a substantially gainful occupation.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching 
such a determination, the central inquiry is "whether the 
Veteran's service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure and 
follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed. Reg. 2317 (1992). Consideration may be given to the 
Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for 
an award of total rating based on unemployability.  A total 
rating may be assigned when certain schedular criteria are met 
and the disabled person is unable to secure or follow a 
substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A 
total disability rating may also be assigned on an extra-
schedular basis, pursuant to the procedures set forth in 38 
C.F.R. § 4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  The Board 
emphasizes that a total rating based 
on individual unemployability is limited to consideration of 
service-connected disabilities.  

Although the Veteran was afforded a VA examination in February 
2008, the examiner did not render an opinion regarding whether 
the Veteran's service connected hearing loss and tinnitus render 
him unemployable.  In order to fairly render a decision on this 
issue, the Board requires a competent medical opinion regarding 
whether the Veteran's service connected disabilities alone, would 
cause him to be unable to secure or follow a substantially 
gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for 
an appropriate VA examination to ascertain 
the severity of his service-connected 
hearing loss and tinnitus on his ability to 
engage in substantially gainful employment.  
It is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  

The examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's service connected hearing 
loss and tinnitus would preclude gainful 
employment (without regard to age)?  

A rationale should be furnished for all 
opinions. 

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the claim remains denied, then 
the RO should furnish the Veteran and his 
representative with a supplemental 
statement of the case, and afford a 
reasonable opportunity for response before 
returning the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


